DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glenn Law on 6/29/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 14 is to be cancelled.

Allowable Subject Matter
Claims 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Wang et al (US 2022/0082035) teaches a cylinder head having a valve seat that is formed with direct energy deposition which includes the usage of cold spray.  Iwawa (US 2018/0223902) teaches the forming of a hard coating by way of spraying metal powder onto a surface.  Hattiangadi et al (US 11,060,425) and Adachi et al (US 5,745,993) teach a valve seat having an annular shielding portion that protrudes towards a center of a port.  The prior art does not teach nor render obvious a method of manufacturing a cylinder head, wherein a semi manufactured cylinder head having a port for intake or exhaust and a shielding curtain portion, that projects in an annular shape from an annular edge portion toward a center of the port, spraying metal powder onto an annular valve seat portion using a cold spray method to form a valve seat film, the annular valve seat portion being located on an outer side of the port than the shielding curtain portion, and the shielding curtain portion having a surface on a side of an opening portion, the surface being arranged on an inner side of the port than a surface of the annular valve seat portion so as to not be the same as the surface of the annular valve seat portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747